Case 13-63119-bem              Doc 48      Filed 04/18/19 Entered 04/18/19 15:48:01     Desc Main
                                           Document     Page 1 of 3



                             UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF GEORGIA
                                     ATLANTA DIVISION

  IN RE:
                                                                       CASE NO. 13-63119-BEM
EDWARD CURTIS MULLEN,

        Debtor.                                                        CHAPTER 13

     ORDER DENYING PETITION FOR PAYMENT OF UNCLAIMED FUNDS

                   This matter is before the Court on DHS-Department of Child Support

Services' Petition for Payment of Unclaimed Funds [Doc. 47]. On January 5, 2018 the

Trustee filed a Notice of Deposit of Unclaimed Funds, indicating $8,250 was being

deposited with the registry of the Court on behalf of the Department of Family &

Children Services (the "Claimant"). [Doc. 36].

                  A proof of claim was filed by Debtor's counsel on behalf of the Department

of Family & Children Services. [Claim 8-1]. The Petition was filed on behalf of the

Department of Child Support Services. It appears both entities are divisions of the

Georgia Department of Human Services.' The Petition was signed by Amanda Cusick for

DHS-DCSS, but did not show any basis for Ms. Cusick's authority to apply for

unclaimed funds on behalf of the Claimant.

                  Pursuant to 28 U.S.C. § 2042, the Court may order payment of unclaimed

funds to a claimant "entitled" to the funds upon a showing of "full proof of the right

thereto[.]" 28 U.S.C. § 2042. Because such applications are generally considered ex

parte, "the Court must insist on a claimant's exact compliance with legal requirements

 See https://dhs.georgia.gov/about-us (last visited April 16, 2019).
Case 13-63119-bem         Doc 48   Filed 04/18/19 Entered 04/18/19 15:48:01     Desc Main
                                   Document     Page 2 of 3



relating to the authority of an individual or entity to act on behalf of the claiming party

and a definitive showing that it is actually entitled to the funds." In re Scott, 346 B.R.

557, 558-59 (Banks. N.D. Ga. 2006). Because the Petition does not include any

documentation of Ms. Cusick's authority to act on behalf of the Claimant or which entity

is entitled to the funds, it is

               ORDERED that the Petition is DENIED without prejudice to filing an

amended application with supplemental information showing which entity is entitled to

the funds and the applicable authority to act on behalf of the Claimant.

               Accordingly, it is ORDERED that the Petition is DENIED.

               IT IS SO ORDERED, this            day of Apri




                                                         ELLIS-MONRO
                                             UN        STATES BANKRUPTCY JUDGE




                                             2
Case 13-63119-bem      Doc 48   Filed 04/18/19 Entered 04/18/19 15:48:01     Desc Main
                                Document     Page 3 of 3



                                   Distribution List


Edward Curtis Mullen                           DHS-DCSS
6748 Oak Hill Place                            Amanda Cusick
Fairburn, GA 30213                             1526 E. Forrest Ave #300
                                               East Pointe, GA 30344
Emily Camille Allen
The Semrad Law Firm                            Division of Family and Children
303 Perimeter Center North, #201               Services
Atlanta, GA 30346                              1249 Donald Lee Hollowell Pkwy.
                                               Atlanta, GA 30318
Mary Ida Townson
Chapter 13 Trustee                             Georgia Department of Human Services
Suite 2200                                     Robyn A. Crittenden, Commissioner
191 Peachtree Street, NE                       2 Peachtree Street, N.W.
Atlanta, GA 30303-1740                         Atlanta, GA 30303-3142

U.S. Attorney's Office                         Division of Child Support Services
600 U.S. Courthouse                            Tanguler Gray, Director
75 Ted Turner Drive, SW                        2 Peachtree Street, N.W.
Atlanta, Georgia 30303                         Atlanta, GA 30303-3142

Division of Family and Children Services
Tom C. Rawlings, Director
2 Peachtree Street, N.W.
Atlanta, GA 30303-3142




                                           3
